J-S14002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.B., FATHER             :
                                     :
                                     :
                                     :
                                     :   No. 3112 EDA 2018

            Appeal from the Order Entered September 19, 2018
    In the Court of Common Pleas of Monroe County Orphans' Court at
                         No(s): 36 O.C.A. 2018,
                     42-DP-2017, FID: 45-FN-25-2015

                                *****

 IN THE INTEREST OF: N.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.B., FATHER             :
                                     :
                                     :
                                     :
                                     :   No. 3113 EDA 2018

            Appeal from the Order Entered September 19, 2018
    In the Court of Common Pleas of Monroe County Orphans' Court at
                         No(s): 34 O.C.A. 2018,
                       40 DP 2015, 45-FN-25-2015

                                *****

 IN THE INTEREST OF: B.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.B., FATHER             :
                                     :
                                     :
                                     :
                                     :   No. 3114 EDA 2018
J-S14002-19



              Appeal from the Order Entered September 19, 2018
      In the Court of Common Pleas of Monroe County Orphans' Court at
                           No(s): 37 O.C.A. 2018,
                         39 DP 2015, 45-FN-25-2015


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

MEMORANDUM BY LAZARUS, J.:                             FILED APRIL 23, 2019

       C.B. (Father) appeals1 from the trial court’s orders involuntarily

terminating his parental rights to his three minor children, B.B. (born 3/2011),



____________________________________________


1In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme
Court recently held:

       [I]n future cases [Pa.R.A.P.] 341(a) will, in accordance with it
       Official Note, require that when a single order resolves issues
       arising on more than one lower court docket, separate
       notices of appeal must be filed. The failure to do so will result in
       quashal of the appeal.

Id. at 977 (emphasis added). Here, Father filed one notice of appeal for each
Child. Each notice of appeal contains two docket numbers, one from the
dependency (goal change) matter and the other from the adoption
(termination) matter in each Child’s case. However, the order from which
Father appeals, entered on September 19, 2018, only lists the adoption docket
number for each Child (36 O.C.A. 2018; 34 O.C.A. 2018; and 37 O.C.A. 2018)
and resolves only the issue regarding the termination of Father’s parental
rights to Children. As part of the termination process, the order also permits
the adoption of Child to proceed without Father’s consent and transfers
custody of Children to CYS. Id. at 2. The order does not resolve any issues
with regard to dependency. Therefore, because the orders do not resolve
issues arising from anything but the lower court’s adoption dockets, i.e.,
issues relating to terminating parental rights, we need not quash the appeal
under Walker.


* Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S14002-19



N.B. (born 3/2014), and M.B. (born 2/2016) (collectively, “Children”). After

careful review, we affirm.

        Monroe County Children and Youth Services (CYS) first became involved

with Father’s family in April 2015 when the agency became aware that Father

was selling cocaine and heroin out of the family home. On May 1, 2015, B.B.

and N.B.2 were adjudicated dependent and placed into foster care. In early

2016, dependency was terminated and B.B. and N.B. returned to live at home

with Mother and Father;3 Father, however, was incarcerated months later on

firearms and drug charges.           In April 2017, CYS received a referral that

Children’s youngest sibling, six-week old “Baby M.B.2,”4 had been hospitalized

with two skull fractures, a brain bleed, a fractured cheekbone, and a broken

nose. The court entered an emergency protective custody order for Children

and they were placed into agency custody and put back into foster care. At

that time, Paternal Grandmother (Grandmother) requested to be a placement

resource for Children, however she reported having some health concerns,

told the agency that she does not drive, and stated that she would call the

caseworkers later to determine if she wanted to be a resource. Mother was

arrested on April 30, 2017, and charged with attempted homicide, aggravated
____________________________________________


2   M.B. had not yet been born.

3   Mother is not involved in the current appeal.

4   Baby M.B.2 is not involved in the current appeal.




                                           -3-
J-S14002-19



assault, and endangering the welfare of a child.5 Grandmother contacted the

agency on May 1, 2017, again indicating that she wished to be a placement

resource.

       In September 2017, the court suspended Mother’s and Father’s

visitation with Children and changed the goal to adoption, with a concurrent

goal of placement with a legal custodian (relative). Foster mother’s daughter

and son-in-law6 have been approved as adoptive resources for Children. On

April 23, 2018, Grandmother indicated that she did not want to be a resource

for Baby M.B.2 due to his significant medical issues; however, Grandmother

stated that she still wanted to be an adoptive resource for Children, who are

the subject of the current termination matter.

       On June 4, 2018, CYS filed a petition to involuntarily terminate Father’s

parental rights to Children.         On September 18, 2018, the court held a

termination hearing.        Mother, Father, Grandmother, Paternal Aunt, CYS

Caseworker Melissa Daubert, attorney Brandie Belanger, and guardian ad




____________________________________________


5  Mother was sentenced to 4-8 years’ incarceration, with a two-year
probationary tail. Additionally, in September 2017, the court entered an order
finding aggravating circumstances existed with regard to Mother as the
perpetrator of abuse toward M.B.2.

6 Foster mother’s daughter and son-in-law regularly visit with Children at the
foster home, are very involved with Children, and vacation with Children and
foster parents.




                                           -4-
J-S14002-19



litem Barbara Fitzgerald7 testified at the proceeding.       At the time of the

termination hearing, Children had been living with foster parents for 17

months.8     Caseworker Daubert testified that Mother and Father, who were

incarcerated at the time of the termination hearing, are not ready, willing or

able to take care of Children, that Children are in need of permanency, and

that it is in Children’s best interest to have Father’s parental rights terminated.

N.T. Termination Hearing, 9/18/18, at 45-46. Caseworker Daubert testified

that the only service plan objective that Father had completed was a “Read to

Your Child” program in prison. Id. at 87. Daubert also testified that B.B. told

her that Father used to hit Mother and that he remembers his parents fighting.

       At the time of the termination hearing, an Interstate Custody Placement

Compact (ICPC)9 from New Jersey, Grandmother’s home state, was still
____________________________________________


7  Each child was represented by guardian ad litem, Barbara Fitzgerald, and
attorney, Brandie Belanger, Esquire, at the termination hearing. See 23
Pa.C.S. § 2313(a) (children have statutory right to counsel in contested
involuntary termination proceedings) and In re K.R., 2018 Pa. Super. 334 (Pa.
Super. filed Dec. 10, 2018) (en banc), but see In Re: T.S., E.S., 2018 Pa.
LEXIS 4374, 2018 WL 4001825, at *10 (Pa. filed Aug. 22, 2018) (“[D]uring
contested termination-of-parental-rights proceedings, where there is no
conflict between a child’s legal and best interests, an attorney-guardian ad
litem representing the child’s best interests can also represent the child’s legal
interests.”).

8 Baby M.B.2 has been placed with a separate foster family since his release
from the hospital. The family is a pre-adoptive placement for him.

9 See 62 P.S. § 761. The ICPC is an agreement among the states, the District
of Columbia and the Virgin Islands to cooperate with each other in the
interstate placement of children. See id. at Article I (“(a) Each child requiring
placement shall receive the maximum opportunity to be placed in a suitable



                                           -5-
J-S14002-19



pending.     Id. at 63.      However, in January 2018, an initial, preliminary

evaluation and recommendation indicated that Grandmother would be a good

resource for Children. Id. at 76.              Caseworker Daubert noted that that

recommendation did not include a home visit with Grandmother, an

assessment as to whether there was a bond between Grandmother and

Children, or a determination as to whether placement with Grandmother was

appropriate based upon concerns about Grandmother’s health history.

Grandmother testified that in January 2018 she was hospitalized for heart

failure due to a medication issue, id. at 97, and that in July 2018, Paternal

Aunt moved in with her to help her cook and clean. Id. at 108. Children’s

guardian ad litem testified that Grandmother had never called CYS to set up

a visit with Children or to check in on the Children, and had only attended one

placement hearing. Id. at 85.

       Grandmother, on the other hand, testified that she called foster mother

to speak to Children and that foster mother would not answer her phone. Id.

at 100. Grandmother also testified that she called CYS four or five times and

was able to speak to Children on two of those occasions. Id. Grandmother

testified that she has been preparing for Children to live with her for over a




____________________________________________


environment and with persons or institutions having appropriate qualifications
and facilities to provide a necessary and desirable degree and type of care.”).




                                           -6-
J-S14002-19



year and had attended foster parent classes.10 Id. at 103-104. At the time

of the hearing, Grandmother was not aware of Baby M.B.2’s medical condition

and the extent of his medical needs, id. at 101; when Grandmother heard

testimony about the baby’s extensive medical condition, she told the court

that she would not be able to care for him. Id. at 102.       Grandmother also

testified that Children lived with her when Mother was pregnant with M.B. until

two months after M.B. was born, in April 2016. Id. at 111.

       Father, who was still incarcerated at the time of the termination hearing,

testified that his minimum date of release from incarceration is August 2021,11

although he had an appeal pending. Id. at 129. He testified that while he

currently is unable to care for Children, he would like Children to be with his

mother and sister (Grandmother and Paternal Aunt) while he is incarcerated.

Id. at 120. Father testified that he loves his Children, wants to see them, and

wants his visitation rights reinstated. Id. at 135. At the time of the hearing,

Father had not seen Children in over a year. Id. Father also testified that he

called foster mother weekly to talk to Children but that she either did not have

____________________________________________


10 Paternal Aunt also was a foster parent with custody of two of her other
nieces and nephews in 2005-2006. N.T. Termination Hearing, 9/18/18, at
118.

11 In August, a caseworker met with Father in jail. Father was on the waiting
list for drug and alcohol and parenting classes. Father also reported that he
did not believe Mother inflicted the injuries on Baby M.B.2. Rather, he told
CYS caseworkers that he believed either M.B. or B.B. inflicted the injuries on
their baby brother. Father was not permitted to visit with Children at the
prison at that time due to prison unit restrictions.


                                           -7-
J-S14002-19



her phone in her possession or she told him that the Children were in bed.

Id. at 142.

        Children’s attorney testified that she met with B.B. and N.B., who

indicated that they did not want to live with Father. Id. at 144. Both children

recall Father being abusive when the family lived together. The oldest of the

Children, B.B., who was seven-and-one-half years old at the time of the

meeting, did not remember Grandmother. Attorney Belanger concluded that

there was no bond between Grandmother and Children. Id. at 145-46.

        Following the hearing, the court entered an order involuntarily

terminating Father’s parental rights to Children pursuant to sections

2511(a)(1), (2), (8), and (b) of the Adoption Act.12 Father filed a timely notice

of appeal and concurrent Pa.R.A.P. 1925(a)(2)(i) concise statement of errors

complained of on appeal. He raises one issue for our consideration:

        Whether the [l]ower [c]ourt erred by terminating Father’s
        [p]arental [r]ights . . . where Monroe County Children and Youth
        Services failed to make reasonable efforts towards reunification
        with [P]aternal [G]randmother despite Father’s clear and settled
        purpose to have his mother/family care for his children, and
        despite a lack of clear convincing evidence that termination best
        served the children’s needs and welfare?

Appellant’s Brief, at 14.

        In a proceeding to terminate parental rights involuntarily, the
        burden of proof is on the party seeking termination to establish
        by clear and convincing evidence the existence of grounds for
        doing so. The standard of clear and convincing evidence is defined
____________________________________________


12   23 Pa.C.S. §§ 2101-2910.



                                           -8-
J-S14002-19


      as testimony that is so “clear, direct, weighty and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).   Moreover, the fact

that a parent is incarcerated neither compels nor precludes termination.

Rather, it is a factor, and indeed can be a determinative factor, in a court’s

conclusion that grounds for termination exist under section 2511(a)(2), where

the repeated and continued incapacity of a parent due to incarceration has

caused the child to be without essential parental care, control or subsistence

and that the causes of the incapacity cannot or will not be remedied. See In

re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012).

      After a comprehensive review of the certified record, the parties’ briefs

on appeal, and relevant case law, we have concluded that the trial court

adequately disposes of Father’s issue on appeal. We, therefore, rely upon the

well-written opinion, authored by the Honorable Jonathan Mark, to affirm the

order involuntarily terminating Father’s parental rights to Children pursuant



                                     -9-
J-S14002-19



to 23 Pa.C.S. §§ 2511(a)(2) and (b). See Trial Court Opinion, 12/4/18, at

22-28 (termination proper where court found: Father has been incarcerated

since Children were adjudicated dependent and placed in CYS’ care in April

2017; Father not eligible for parole until at least August 2021; Father had not

seen Children in over one year at the time of termination hearing; Father has

not used available resources and taken affirmative steps to support parent-

child relationship while incarcerated; Father has failed to perform parental

duties for almost two years and lacked capacity to parent Children prior to

incarceration; Father has only made handful of calls to talk to Children and

has written single card to each Child; Father has never promoted Children’s

mental, physical, spiritual or emotional well-being; Father was selling drugs

out of family home during brief time he lived with B.B. and N.B.; Children do

not want to live with Father; little to no bond exists between Father and

Children; any apparent bond between Father and oldest Child, B.B., is not

healthy; Children are bonded with foster family; foster mother’s daughter and

son-in-law are adoptive resource for Children; termination of Father’s parental

rights would be in Children’s best interests; CYS need not make reasonable

efforts to reunify Children with grandparent under 23 Pa.C.S. §§ 2511(a)(2)

and (8); Grandmother had not yet been approved as kinship resource at time

of hearing; and no evidence of bond between Grandmother and Children).

      Thus, we conclude, based on competent evidence in the record, the trial

court’s decision to involuntarily terminate Father’s parental rights was neither

an abuse of discretion nor an error of law. In re A.R., supra. We direct the

                                     - 10 -
J-S14002-19



parties to attach a copy of Judge Mark’s opinion in the event of further

proceedings in the matter.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/19




                                 - 11 -
                                                                                              Circulated 04/01/2019 12: 9 PM




                      COURT OF COMMON PLEAS OF MONROE COUNTY
                            FORTY-THIRD JUDICIAL DISTRICT
                          COMMONWEALTH OF PENNSYLVANIA
                               JUVENILE COURT DIVISION

    N THE INTEREST OF

     .B., a minor                                                        34 OCA 2018
                                                                         42 DP 2017
                                                                         Appeal No. 3112 EDA 2018

IN THE       INTEREST OF

N.B., a minor                                                            38 OCA 2018           '


                                                                         40 DP 2015
                                                                         Appeal No. 3113 EDA 2018
IN THE      INTEREST OF

B.B., a minor                                                            37 OCA 2018
                                                                         39 DP 2015
                                                                         Appeal No. 3114 EDA 2018

                             OPINION PURSUANT TO Pa..R.A.P. 1925(a)

           C.B. ("Father) -has -appealed -our -September 19, 2018 decrees that terminated

his parental rights to his children, B.B., age seven, N.B., age four, and M.B., age two

(collectively the "Children").1 Father has complied with the Children's Fast Track rules

by- filing a Rule 1925(b)            statement with his notices of appeal. We now issue this

opinion pursuant to Pa.R.A.P. 1925(a).

                                                   Background

           The challenged decrees were issued after a consolidated hearing convened on

September 18, 2018 on the petitions of Monroe County Children and Youth Services

("CYS"      or the "Agency") for termination of Fathers parental rights ("TPR") as to                               all


three of the Children. From the evidence presented at hearing and the records and


I   The parental rights of Children's mother were also terminated. Mother did not appeal the termination decrees.

                                                           3.
files of this Court in the dependency and other proceedings involving family members,

the facts may be summarized as follows:

       The family first came to the attention of Monroe County Children and Youth

Services ("CYS" or the "Agency') in April 2015 when Father was caught selling heroin

and cocaine out of their home. The ensuing investigation revealed that the Children's

mother ('Mother") was aware of Father's activities. As     a result:


       On April 23, 2015, emergency protective custody of B.B. and N.B., the two

Children who had been born as of that time, was taken. On May                 1,   2015, B.B. and

N.B. were adjudicated dependent. Both were placed in foster care. Neither parent

appealed the dependency adjudications.

       B.B. and N.B. remained dependent and in care until June 30, 2016, at which

time dependency was terminated and legal and physical custody of both of the

Children was returned to Father and Mother. In February of 2016, during the time that

B.B. and N.B. were dependent, M.B. was born.

       Also as a direct result of Fathers drug trafficking activities, Father, who has a

an extensive prior criminal record including a conviction for aggravated assault and

prior drug crimes, was arrested and charged           in   two separate cases with drug

trafficking and firearms offenses. Father was incarcerated when B.B. and N.B. were

adjudicated dependent. He was released on bail on July          1,   2015. In October of 2015,

Father pled guilty in both cases. However, his sentencing hearing was continued

several times. As   a   result, Father was free on bail when M.B. was born and at the time

B.B. and N.B.'s dependencies were terminated.

       On October 11, 2016, Father was sentenced           tt
                                                            5        10 years' incarceration in a



                                              2
                                                          for the RRRI program due to
state correctional facility. Father was deemed ineligible
                                                            for parole until, at the earliest,
his prior aggravated assault conviction. He is not eligible

August of 2021.
                                                            was born.2 Due to Father's
         On March 3, 2017, Father's youngest child, M.B.2.,

incarceration, M.B. 2 has never been in Father's care.

         The family returned to the attention of CYS in April
                                                              of 2017 when M.B.2 was

                                                        fractures and a brain bleed, from
hospitalized with serious injuries, including two skull
                                                   have to live with throughout the
which he continues to suffer today and will likely
                                                     the oldest child, far causing the
remainder of his life. At first, Mother blamed B.B.,
                                                      actually Mother who harmed
injuries. However, investigation revealed that it was

M.B.2.
                                                      with Attempted Homicide,
         As a result, Mother was arrested and charged

                                                M.B.2. Mother has been incarcerated
Aggravated Assault, and related charges against
                                                   to Aggravated Assault and was
ever since. Mother ultimately pled nolo contendere

sentenced     t   4 to   S   years' incarceration, followed by two years of
                                                                            probation

                                                              to suffer, and because
         Also as a result of the injuries Mother caused M.B.2
                                                            had acted inappropriately as
additional referrals and investigation revealed that Mother

to all of her children, emergency protective
                                             custody of the Children and M.B.2 was

                                              care ever since.
taken. The Children have been continuously in
                                                            custody was continued. On
         After a shelter care hearing, emergency protective
                                                         we will use the designation "M.B.2" to identify and refer
                                                                                                                   to
  Since there are two Children with the initials "M.B.,"
                                                       also sought termination of the parental rights of both
2                                                                                                             Father
the youngest child. In the instant proceedings, CYS
                                                                 as to M.B.2. Similarly, neither parent appealed the
and Mother as to M.B.2. Neither parent contested termination
decree that terminated their parental rights to M.B2.
                                                            did not contest the terminations and did not appeal
3
  Her plea and sentence are no doubt the reasons why Mother
the termination decrees.

                                                          3
 May 15, 2017, the Children and M.B.2 were adjudicated dependent                  - the   second

 dependency adjudication for B.B. and N.B. Father did not challenge or appeal the

dependency adjudications. The Children and M.B.2 have been dependent since that

time.

        Since the adjudications, regular permanency and placement review hearings

have been held in the Children's dependency proceedings. After each hearing, the

dependencies have been continued.

        In addition, early in the fall of 2017, GYS sought a finding of Aggravated

Circumstances against Mother as well as suspension of visitation for both parents. On

September 27, 2017, Aggravated Circumstances were found as to Mother and the

Agency was relieved of the bligation         to provide   reunification services as to her. After

additional hearings, we issued an order suspending visitation as to both parents.

Further, the goal         f   the Children's dependency cases was changed          t   Adoption.

Father did not appeal the suspension of visitation or the goal change_

        In   April   f   2018, CYS sent Father a letter notifying him that the Agency would

be filing for termination of parental rights. Father did not specifically respond.

        On July 27, 2018, CYS filed the instant TPR petitions. The Agency              als   filed

petitions in the underlying dependency proceedings asking this Court to conduct

simultaneous permanency review hearings.

        At that point, the Children had been in the care of persons other than their

parents for 15 months. Further, Father had been incarcerated for 21 months.

        In this regard, this case is marked by Father's criminal behaviors and resulting

incarceration. Father was incarcerated for two months in 2015 while B.B. and N.B.



                                                4
                                                                            of his
were dependent. M.B. was born after pled guilty and was awaiting imposition

current sentence. M.B.2 was born while Father was in prison. The Children
                                                                          are

                                                                                       long state
currently in care in part because Father had been incarcerated on                  a


sentence at the time Mother injured M.B.2, as               a   result of which no parent was

                                                                           during B.B.
available to care for them. In all, Father was incarcerated for two months

and N.B.'s initial dependency proceedings and for           a   total of 23 months leading up to

                                                                                      of
the termination hearing. He is not eligible for parole until, at the earliest, August

2021, and does not max out on his sentence until August of 2026.
                                                                            with him
       Father is serving his sentence at SCI Camp Hill. CYS has had contact
                                                                     and alcohol as well
there. Father indicated that he was on the waiting list to take drug
                                                               restrictions of the
as parenting classes. He requested visits; however, due to the

housing unit that he was placed in, as    a   result of his history and his behaviors, Father

was initially unable to receive visits. As indicated, visits were later suspended,
                                                                                                a


determination that Father did not contest.
                                                                      year. While the
       Father acknowledged that he hasn't seen the Children in over a

                                                         lack of physical visitation
suspension of visitation provides an explanation for the

during most of that time,    it does not explain    why Father has had minimal contact with

                                                                   he has not otherwise
the Children by phone calls, letters, cards, or other means or why

used available means to remain in communication with them.
                                                                  He has no specific
       At hearing, Father testified about his post release plans.

                                                                   is able and permitted to do so
home plan other than to come back to this area when he

and to cash -in on   a   purported promise from     a   former employer. Father has no support

system here, save for a nineteen year old daughter.


                                                5
       From his testimony, the position advanced by his attorney, and his assignments

of error, it appears that Father feels the Children should be placed with his mother

("Paternal Grandmother"), as a sort of place holder for them, until he is released.

However, the record demonstrates that Paternal Grandmother, who lives in New

Jersey, is not currently   a   suitable or available resource.

       Soon after the Children came into care, Paternal Grandmother, with whom the

family had previously lived, expressed her willingness to be                  a   resource for the

Children. However, citing health and transprtation issues, she then equivocated.

Several weeks later, she re -stated her desire to be a resource for all of the Children.

Accordingly, CYS initiated an Interstate Compact on the Placement of Children

("ICPC") request with New Jersey. At the termination hearing, Paternal Grandmother

testified that she would like to be a resource for        all,   of the Children except for M.B.2,

whose medical needs she did not believe she could handle.

       However,    the     ICPC     process has not been completed.                 Thus,   Paternal

Grandmther cannot at this time be             a resource. In this regard,   although New Jersey

has not yet made a formal determination, CYS has cncerns about Paternal

Grandmother's health and medical issues and their impact on her ability to care for the

Children.

       Further, CYS has attempted to arrange visits between Paternal Grandmother

and   the   Children.    However,       the     attempts were        unsuccessful    and    Paternal

Grandmother has not seen the Children since they came into care.

      Along similar lines, Paternal Grandmother has only spoken to the Children by

phone twice since they came into care.


                                                   6
        Finally, there was little evidence of a bond between the Children and Paternal

 Grandmother.

        On the    ther   hand, there was evidence that the Children are bonded with their

foster family.   In this regard,   the Children had been   in   the same foster home the entire

time they had been       in   care. The Children are bonded with their foster mother and,

significantly, have also bonded with their foster mother's biological daughter and her

husband. This familial relationship between the Children and their foster mother's

daughter formed through the daughters' extensive involvement in the Children's lives,

which includes visiting regularly, assisting        in   the everyday care of the Children,

participating with the Children in family functions, and taking vacations together. As          a


result of this relationship, the foster mothers daughter and her husband desire to

adopt the Children. Necessary approvals for the adoption have been obtained.



                                           iscussion
       The law that we applied in terminating Father's parental rights is well settled.        In


comprehensive summary:

       In termination cases, the burden is upon the petitioner, in this case CYS, to

prove by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. In re T.O., 949 A.2d 910 (Pa. Super. 2008).

Clear and convincing evidence has been defined as "testimony that is so clear, direct,

weighty and convincing as to enable the trier of fact to come to            a   clear conviction,

without hesitation, of the truth of the precise facts in issue." In re K.Z.S., 946 A.2d
753, 757 (Pa. Super. 2008) (citation omitted). It is well established that         a   court must



                                                7
examine the individual circumstances of each and every case and consider ail
                                                                                         of
explanations offered by the parent to determine if the evidence in light of the totality
                                                                        837 A.2d 1247,
the circumstances clearly warrants termination. In re J.L.C. & J.R. C.,

1251 (Pa. Super. 2003).
                                                                                    Act,
       Termination of parental rights is controlled by Section 2511 of the Adoption
                                                                           and
23 Pa. C.S.A. Section 2511. In this case, CYS sought termination of Mother

Father's parental rights on the following grounds:

              Section 2511. Grounds for Involuntary Termination

      (a)                     -
              General Rule. The rights of a parent in regard      t  a child

              may be terminated after a petition filed any of the following
              grounds:

      (1)     The parents have, for a period of more than six (6) months
              prior to the filing of this petition, failed to, perform their
              parental duties;

      (2)     The repeated and continued incapacity, abuse, neglect or
              refusal of the parents has caused the child to be without
              essential parental care, control or subsistence necessary
              for his physical and mental well-being and the conditions
              and causes of the inability, abuse, neglect or refusal have
              not been remedied by the parents;

                                           * * *


       (8)    The child has been removed from the care of the parent by
              the court or under a voluntary agreement with an agency,
              12 months or more have elapsed from the date of removal
              or placement, the conditions which led to the removal or
              placement of the child continue to exist and termination of
              parental rights would best serve the needs and welfare of
              the child.

                                         * *   *


       (b)                           -
              Other considerations The court in terminating the rights
              of a parent shall give primary consideration of the
                                               8
               developmental, physical and emotional needs and welfare
               of the child. The rights of a parent shall not be terminated
               solely on the basis of environmental factors such as
              inadequate housing, furnishings, income, clothing and
              medical care if found to be beyond the control of the
              parent. With respect to any petition filed pursuant to
              subsection (a)(1), (6), or (8), the court shall not consider
              any efforts by the parent to remedy the conditions
              described therein which are first initiated subsequent to
              the giving of notice of the filing of the petition.

23 Pa. C.S.A. Section 2511(a)(1), (2), (8), and (b). Satisfaction of any subsection of

Section   2511(a), along with consideration of Section 2511(b), is sufficient far

involuntary termination of parental rights. In re K.z.a, supra; In re R.J.S.. 901 A.2d
502 (Pa. Super. 2006). Accordingly, an appellate court "need only agree with the

orphan's court as to any one subsection of Section 2511(a), as well as Section

2511(b), in' order to affirm." In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), app. den, 863 A.2d 1141 (Pa. 2004). See also In re Adoption of C.J.P., 114
A.3d 1046 (Pa. Super. 2015); In re K.H.B., 107 A.3d 175 (Pa. Super. 2014).

      Section 2511 requires   a   bifurcated analysis.

              Initially, the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and convincing
             evidence that the parent's conduct satisfies the statutory
             grounds for termination delineated in Section 2511(a). Only
             if the court determines that the parent's conduct warrants
             termination of his or her parental rights does the court
             engage in the second part of the analysis pursuant to
             Section 2511(b): determination of the needs and welfare of
             the child under the standard of best interests of the child.
             One major aspect of the needs and welfare analysis
             concerns the nature and status of the emotional bond
             between parent and child, with close attention paid to the
             effect on the child of permanently severing any such bond.


                                             9
In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). See also In re

Adoption of C.J.P., supra; In re T.D., supra; In re Adoption of R.J.S., supra.

       In   analyzing the conduct    f   a parent, the applicable statutory language must be

considered. As the third sentence of Section 2511(b) directs, when subsections (a)(1)

or (8) of Section 2511(a) are cited as the grounds for termination, we may not consider

actions of a parent to remedy the conditions that necessitated the dependent child's

placement which are initiated after the parent receives notice of the filing of the

termination petition. In re Adoption of C.J.P., supra; In re K.Z.S., supra; In re D.W.,

856 A.2d 1231 (Pa. Super. 2004).

       Under Section 2511(a)(1), parental rights may be terminated       if,   for a period of at

least six months, a parent either demonstrates a settled purpose of relinquishing

parental claims to   a child   or fails to peiform parental duties. In re Adoption of R.J.S.,

supra; In re Adoption of J.M.M., 782 A.2d 1024 (Pa. Super. 2001). As the Superior

Court has explained:

               A court may terminate parental rights under Section
               2511(a)(1) where the parent demonstrates a settled
               purpose to relinquish parental claim to a child or fails to
               perform parental duties for at least the six months prior to
               the filing of the termination petition. Although it is the six
               months immediately preceding the filing of the petition that
               is most critical to the analysis, the court must consider the
               whole history of a given case and not mechanically apply
               the six-month statutory provision.

In re K.Z.S., supra at 758 (Pa. Super. 2008) (case citations and
                                                                 quotation marks

omitted). See also In re Z.P., 994 A.2d 1108 (Pa. Super. 2010).

       The grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative misconduct.

                                                10
Rather, those grounds may include acts        f   refusal as well as incapacity to perform

parental duties.

              Parental rights may be terminated pursuant to Section
              2511(a)(2) if three conditions are met: (1) repeated and
              continued incapacity, abuse, neglect or refusal must be
              shown; (2) such incapacity, abuse, neglect      r
                                                            refusal must
              be shown to have caused the child to be without essential
              parental care, control or subsistence; and (3) it must be
              shown that the causes of the incapacity, abuse, neglect or
              refusal cannot or will   nt be remedied_
              Unlike subsection (a)(1), subsection (a)(2) does not
              emphasize a parent's refusal or failure to perform parental
              duties, but instead emphasizes the child's present and
              future need for essential parental care, contrl or
              subsistence necessary for his physical or mental wellbeing_
              23 Pa.C.S.A. § 2511(a)(2). Therefore, the language in
              subsection (a)(2) should not be read to compel courts        t
              ignore a child's need for a stable home and strong,
              continuous parental ties, which the policy of restraint in
              state intervention is intended  t protect. This is particularly
              so where      disruption of the family has already occurred
              and there is no reasonable prospect for reuniting it...       _




              Further, grounds for         termination under subsection
              (a)(2) are not limited to affirmative misconduct; those
              grounds may include acts of incapacity to perform parental
              duties.

In re EA.P., 944 A.2d 79, 82 (Pa. Super. 2008) (case citations and internal quotation

marks omitted) (emphasis in original). See in re Adoption of R.J.S., supra. Thus,

              While sincere efforts to perform parental duties can
              preserve parental rights under subsection (a)(1), those
              same efforts may be insufficient to remedy parental
              incapacity under subsection (a)(2). Parents are required to
              make diligent efforts toward the reasonably prompt
              assumption of full parental responsibilities. A parent's vow
              to cooperate, after a long period of uncooperativeness
                regarding the necessity or availability of services, may
                properly be rejected as untimely or disingenuous.

In re Z.P., 994 A.2d at 1117-1B (case citations and internal quotation marks omitted).

Moreover, a court may terminate parental rights under subsection (a)(2), even where

the parent has never had physical custody of the child. In re Adoption of Michael J.C.,

485 A.2d 371, 375 (Pa. 19B4); In re     IP, supra.
         T   terminate parental rights under Section 2511 (a)(8), the party seeking

termination of parental rights need only show "(1) that the child has been removed

from the care   f   the parent for at least twelve months; (2) that the conditions which led

t   the removal or the placement of the child still exist; and (3) that termination of

parental rights would best serve the needs and welfare of the child." In re Adoption of

R.J.S., supra at 511. See In re Adoption of M.E.P., 825 A.2d 1266 (Pa. Super. 2003).

The   ne year time period is significant. As   the Superior Court has explained:

              Section 2511(a)(B) sets a twelve-month time frame for a
              parent to remedy the conditions that led to the children's
              removal by the court. Once the twelve-month period has
              been established, the court must next determine whether
              the conditions that led to the child's removal continue to
              exist, despite the reasonable good faith efforts of HS
              supplied over a realistic period. The relevant inquiry in this

              been remedied and thus whether reunification          f
              regard is whether the conditions that led to removal have
                                                                     parent
              and child is imminent at the time of the hearing. This Court
              has acknowledged:

                     [T]he application of Section (a)(B) may seem
                     harsh when the parent has begun to make
                     progress toward resolving the problems that had
                     led to removal of her children. By allowing for
                     termination when the conditions that led to
                     removal continue to exist after a year, the statute


                                               12
                     implicitly recognizes that a child's life cannot be
                     held in abeyance while the parent is unable to
                     perform the actions necessary to assume
                     parenting responsibilities. This Court cannot and
                     will not subordinate indefinitely a child's need for
                     permanence and stability to a parent's claims of
                     progress and hope for the future.

 In re LE.P., 87 A.2d 340, 345-46 (Pa. Super. 2014) (case citations and internal

 quotation marks omitted).

        With respect to the 'needs and welfare" analysis pertinent to subsections

 2511(a)(8), and (b), the Superior Court has observed:

                [']nitially, the focus in terminating parental rights is on the
                parent, under Section 2511(a), whereas the focus in
               Section 2511(b) is an the child. However, Section
               2511(a)(8) explicitly requires an evaluation of the 'needs
               and welfare of the child' prior to proceeding to Section
               2511(b),- which focuses on the 'developmental, physical
               and emotional needs and welfare of the child.' Thus, the
               analysis under Section 2511(a)(8) accounts for the needs
               of the child in addition to the behavior of the parent.
               Moreover, only if a court determines that the parent's
               conduct warrants termination of his or her parental rights,
               pursuant to Section 2511(a), does a court engage in the
              second part of the analysis pursuant to Section 2511(b):
               determination of the needs and welfare of the child under
              the standard of best interests of the child. Accordingly,
              while both Section 2511(a)(8) and Section 2511(b) direct
              us to evaluate the 'needs and welfare of the child,' we are
              required to resolve the analysis relative to Section
              2511(a)(8), prior to addressing the 'needs and welfare' of
              [the child}, as proscribed by Section 2511(b); as such, they
              are distinct in that we must address Section 2511(a) before
              reaching Section 2511(b).

In re Adoption   of C.L.G., 956 A.2d 999, 1008-1009 (Pa. Super. 2008) (en Banc}

(citations omitted). See also In re LE.P., supra; In re Adoption of KJ., supra at 1133.

Subsection 2511(a)(8), "does not require an evaluation of the remedial efforts of either



                                            13
the parent or   HS."   In re B.C., 36 A.3d 601, 611 (Pa. Super. 2012) (citing C.L.G., 956
A.2d at 1007).

         Simply put, Section 2511, including the subsections cited and explained above,

outlines certain irreducible requirements that parents must provide for their children.

Parents who cannot or will not meet the requirements within a reasonable time

following intervention by the state may properly be considered unfit and have their

parental rights terminated. In re KZ.S., supra; In re B.L.L., 787 A.2d 1007 (Pa. Super.

2001).

         There is no simple or easy definition of parental duties. However, the appellate

cases make it very clear that parenting is an active rather than     a   passive obligation

that, even in the face of difficulty, adversity, and incarceration, requires   a   parent to

take and maintain 'a place of importance in the child's life. The following passage is

instructive:

               Parental duty is best understood in relation to the needs of
               a child.    A child needs love, protection, guidance, and
               support. These needs, physical and emotional, cannot be
               met by a merely passive interest in the development of the
               child. Thus, this court has held that the parental obligation
               is a positive duty which requires affirmative performance.

                                           * * *




               A parent must utilize all available resources to preserve the
               parental relationship, and must exercise reasonable
               firmness in resisting obstacles placed in the path of
               maintaining the parent-child        relationship.    Parental
               rights are not preserved by waiting for a more suitable or
               convenient time to perform one's parental responsibilities
               while others provide the child with his or her physical and
               emotional needs.


                                             14
In re   KIS.,   supra at 759. See also In re Bums, 379 A.2d 535 (Pa. 1997); Adoption of

Baby Boy A. v. Catholic Social Services of the Diocese of Harrisburg, 517 A.2d 1244

(Pa. 1986); In re Shives, 525 A.2d 801 (Pa. Super. 1987).

         In relation to the parental requirements outlined in Section 2511, when a parent

is separated from his or her child, it is incumbent upon the parent "to maintain

communication       and   association with   the   child.   This   requires   an   affirmative

demonstration of parental devotion, imposing upon the parent the duty to exert

himself, to take and maintain a place of importance in the child's life." in re G.P.-R.,

851 A.2d 967, 977 (Pa. Super. 2004). When a parent has abandoned or effectively

abandoned a child,

                [t]o be legally significant, the post abandonment contact
                must be steady and consistent over a period of time,
                Contribute to the psychological health of the child, and must
                demonstrate a serious intent on the part of the parent to
                recultivate a parent -child relationship and must also
                demonstrate a willingness and capacity to understand the
                parental role.   The parent wishing to reestablish his
                parental responsibilities bears the burden of proof on
                this question.

In re    ID.,   949 A.2d at 919 (case citations and brackets omitted) (emphasis in

                                                                                     or
original). Finally, parents are required to make diligent efforts towards assumption

resumption of full parental responsibilities. Accordingly,   a   parent's vow to cooperate,

after a long period of being uncooperative regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. In re Adoption
                                                                               of K.J.,

supra; In re A.L.D., 797 A.2d 325 (Pa. Super. 2002).

        Once statutory grounds for termination have been established, the court must,

                                                                        and welfare
in accordance with Section 2511 (b), consider whether the child's needs

                                             15
 will be met by termination. A proper Section 2511(b) analysis focuses on whether

 termination of parental rights would best serve the developmental, physical, and

 emotional needs and welfare of the child. Intangibles such as love, comfort, security,

 and stability are involved in the inquiry. One major aspect of the needs and welfare

analysis concerns the nature and status of the emotional bond, if any, between parent

and child.   If a bond is determined to exist, the effect on the child of permanently

severing the bond must be analyzed and considered.          See In re K.M., 53 A.3d 781

(Pa. Super. 2012); In re T.D., supra; In re L.M., supra; In re Adoption of R.J.S., supra.

As to the bond analysis, the Superior Court has stated:

              Inconducting a bonding analysis, the court is not required
             to use expert testimony, but may rely on the testimony of
             social workers and caseworkers. In re ZP., 994 A.2d 1108,
             1121 (Pa. Super. 2010). This Court has observed that no
             bond worth preserving is formed between a child and a
             natural parent where the child has been in foster care for
             most of the child's life, and the resulting bond with the
             natural parent is attenuated. In re K.Z.S., 946 A_2d 753,
             764 (Pa. Super. 2008).

In re K.H.B., 107 A.3d 175, 180 (Pa. Super_ 2014).

       In addition to a bond examination, a court may equally

              emphasize the safety needs of the child under subsection
              (b), particularly in cases involving physical or sexual abuse,
              severe child neglect or abandonment, or children with
             special needs_ The trial court should also examine the
             intangibles such as the love, comfort, security, and stability
             the child might have with the foster parent. Another
             consideration       is  the importance of continuity of
             relationships to the child and whether the parent -child
             bond, if it exists, can be severed without detrimental effects
             on the child. All of these factors can contribute to the
             inquiry about the needs and welfare of the child.


                                           16
In re K.Z.S., 946 A.2d at 763 (emphasis in original).

       When, as here, the petitioner is an agency, "it shall not be required to aver that

an adoption is presently contemplated nor that a person with a present intention to

adopt exists." 23 Pa.C.S. § 2512(b). However, the existence             r   absence of a pre -

adoptive home is an important factor. So is the relationship between the child and the

foster or pre -adoptive parents. As        ur   Supreme Court cogently stated,     "[c]mmn
sense dictates that courts considering termination must also consider whether the

children are    in a   pre -adoptive home and whether they have a bond with their foster

parents. In re: T.S.M., 71 A.3d 251, 268 (Pa. 2013). See In re K.M., supra.

       In   reviewing the evidence    in   supprt    of termination under section 2511(b), our

Supreme Court recently stated:

                [I]f the grounds for termination under subsection (a) are
                met, a court 'shall give primary consideration to the
                develpmental, physical and emotinal needs and welfare
                of the child.' 23 Pa.C.S. § 2511(b). The emtional needs
                and welfare of the child have been properly interpreted to
                include Antangibles such as love, comfort, security, and
                stability. In In re EM., [620 A.2d 481, 485 (Pa. 1993) ], this
                Court held that the determination of the child's 'needs and
                welfare' requires consideration of the emotional bonds
                between the parent and child. The 'utmost attention"'
                should be paid to discerning the effect on the child of
                permanently severing the parental bond.

In re T.S.M. 71 A.3d at 267. The Court additionally observed:

                contradictory considerations exist as to whether termination
                will benefit the needs and welfare of a child who has a
                strong but unhealthy bond to his biological parent,
                especially considering the existence or lack thereof of
                bonds to a pre -adoptive family. As with dependency

                                                17
               determinations, we emphasize that the law regarding
               termination of parental rights should not be applied
               mechanically but instead always with an eye to the best
               interests and the needs and welfare of the particular
               children involved....Obviously, attention must be paid to the
              pain that inevitably results from breaking a child's bond to a
               biological parent, even if that bond is unhealthy, and we
              must weigh that injury against the damage that bond may
              cause if left intact Similarly, while termination of parental
              rights generally should not be granted unless adoptive
              parents are waiting to take a child into a safe and loving
              home, termination may be necessary for the child's needs
              and welfare in cases where the child's parental bond is
              impeding the search and placement with a permanent
              adoptive home.

              In  weighing the difficult factors discussed above, courts
              must keep the ticking clock of childhood ever in mind.
              Children are young for a scant number of years, and we
              have an obligation to see to their healthy development
              quickly. When courts fail, as we have in this case, the
              result, all too often, is catastrophically maladjusted children.
              In recognition of this reality, over the past fifteen years, a
              substantial shift has occurred in our society's approach to
              dependent children, requiring vigilance to the need to
              expedite children's placement in permanent, safe, stable,
              and loving homes. ASIA was enacted to combat the
              problem of foster care drift, where children, like the children
              in this case, are shuttled from one foster home to another,
              waiting for their parents to demonstrate their ability to care
              for the children.
In re T.S.M., 71 A.3d at 269.

       In these cases, Father has been incarcerated for the entire time that that the

Children have continuously been in the care of others. Incarceration, standing alone,

neither constitutes sufficient grounds for termination of parental rights nor removes the

obligation to perform required "bond effects" and "needs and welfare" analyses.


                                             18
 However, it is   a   factor that must be considered and,   in a   proper case, such as when     a


 parent is serving a prohibitively long sentence, may be determinative. In re Adoption of

 S.P., 47 A.3d 817 (Pa. 2012); Z.P., 994 A.2d at 1120. "Each case of an incarcerated

 parent facing termination must be analyzed on its own facts, keeping         in   mind...that the

 child's need for consistent parental care and stability cannot be put aside or put on

 hold simply because the parent is doing what [he or] she is supposed to be doing in

prison.. In re E.A.P., 944 A.2d at 84.

        The analysis depends in part an the asserted grounds for termination. In

subsection (a)(1) abandonment cases, our Supreme Court has stated:

               [A] parent's absence    and/or failure to support due to
              incarceration is not conclusive on the issue of
              abandonment. Nevertheless, we are not willing to
              completely toll a parent's responsibilities during his or her
              incarceration. Rather, we must inquire whether the parent
              has utilized those resources at his or her command while in
              prison in continuing a close relationship with the child.
              Where the parent does not exercise reasonable firmness in
              declining to yield to obstacles, his other rights may be
              forfeited.

In re Adoption of S.P., 47 A.3d at 828 (quoting In re Adoption of McCray, 331 A.2d
652, 655 (Pa. 1975) (footnotes and internal quotation marks omitted). Thus, in an

abandonment case, a parent is required to both utilize available resources and take

affirmative steps to support a parent-child relationship. If the parent fails to do so, his

or her parental rights may be terminated. See In re Adoption of W.J.R., 952 A.2d 680

(Pa. Super. 2008); In re E.A.P., supra; In re KJ., supra. However, utilization of

available resources does not guarantee preservation of parental rights. The statutory




                                              19
criteria, the facts and circumstances of each case, and the best interests, needs, and

welfare of the child must all still be considered.

          In   cases involving parental incapacity,           ur Supreme Curt recently held that:
                     incarceration is a factor, and indeed can be a determinative
                     factor, in a court's conclusion that grounds for termination
                     exist under § 2511(a)(2) where the repeated and continued
                     incapacity of a parent due to incarceration has caused the
                     child to be without essential parental care, control or
                     subsistence and that the causes of the incapacity cannot or
                     will not be remedied.

In re Adoption of S.P, 47 A.3d. at 828.            In   mre     expanded terms, the Supreme Court

stated:

                     In linewith the expressed opinion of a majority justices inf
                     In re R.I.S., 614 Pa. 275, 38 A.3d 557 (2011), our prir
                     holdings regarding incapacity, and numerous Superior
                     Court decisions, we now definitively hold that incarceration,
                     while     nt
                               a litmus test for terminatin, can be determinative
                     of the question of whether a parent is incapable of
                     providing "essential parental care, control or subsistence"
                     and the length of the remaining confinement can be
                     considered as highly relevant            t
                                                         whether "the conditions
                     and causes of the incapacity, abuse, neglect or refusal
                     cannot or will nt  be remedied by the parent," sufficient to
                     provide grounds     frtermination pursuant to 23 Pa.C.S. §
                     2511(a)(2).

Id. at 830. In sum, a parent's incarceration "is relevant to the subsectin (a)(2) analysis

and, depending on the circumstances of the case, it may be dispositive of a parent's

ability   t    provide the "essential parental care, control or subsistence" that the section

contemplates." In re A.D., 93 A.3d at 897.

          Finally,     before filing     a    petition    for     termination   of parental rights,   the


Commonwealth is generally required to make reasonable efforts to promote
                                                         20
 reunification of parent and child. In re Adoption of R.J.S.. See also In re Adoption of

 M.E.P., 825 A.2d 1266 (Pa. Super. 2003). However, the Commonwealth does not

 have an obligation to make reunification efforts indefinitely.

                The Commonwealth has an interest not only in family
                reunification but also in each child's right to a stable, safe,
                and healthy environment, and the two interests must both
                be considered. A parent's basic constitutional right to the
                custody and rearing of his or her child is converted, upon
               the parent's failure to fulfill his or her parental duties, to the
                child's right to have proper parenting and fulfillment of his
               or her potential in a permanent, healthy, safe environment
               When reasonable efforts to reunite a foster child with his
               or her biological parents have failed, then the child welfare
               agency must work toward terminating parental rights and
               placing the child with adoptive parents. The process of
               reunification or adoption should be completed within
               eighteen (18) months. While this time frame may in some
               circumstances seem short, it is based on the policy that a
               child's life simply cannot be put on hold in the hope that
               the parent will summon the ability to handle the
               responsibilities of parenting.

In re Adoption of R.J.S., supra at 507 (internal case citations, quotation marks, and

footnote omitted).

       Additionally, the failure of an agency to make reasonable efforts to promote

reunification of parent and child will not defeat          a   properly supported petition for

termination of parental rights. Neither the relevant provisions of Section 2511 nor the

pertinent provisions of the Juvenile Act require       a   court to consider the reasonable

efforts provided to   a   parent by the petitioning agency prior to termination of parental

rights. In re D.C.D., 105 A.3d 662 (Pa. 2014); In re Adoption of C.J.P., supra. In In m

D.C.D., our Supreme Court

              analyzed the language of Section 2511(a)(2) of the
              Adoption Act, as well as Section 6351 of the Juvenile Act,
              42 Pa.C.S.A. § 6351. The Court reasoned that, while

                                                21
                  "reasonable efforts may be relevant to a court's
                  consideration of bth the grounds for termination and the
                  best interests of the child," neither of these provisions,
                  when read together     r  individually, requires reasonable
                  efforts. id at 671-75 (citation omitted). The Court also
                  concluded that reasonable efforts were not required to
                 protect a parent's constitutional right to the care, custody,
                 and control of his or her child. Id. at 676-77. While the
                 Supreme Court in D.C.D. focused its analysis on Section
                 2511(a)(2), we find the Supreme Court's reasoning equally
                 applicable to Section 2511(2)(8). Like Section 2511(a)(2),
                 nothing in the language of Section 2511(a)(8) suggests that
                 reasonable reunification services are necessary to support
                 the termination of parental rights.

in re Adoption of C.J.P., supra at 1055. Thus, while agencies must provide reasonable

efforts   t   enable parents to work toward reunification with their dependent children

when ordered to do so, 'the remedy for an agency's failure     t   provide services is not to

punish aryinnocent child, by delaying her permanency through denying termination,

but instead to conclude     n the   record that the agency has failed to make reasonable

efforts, which imposes     a   financial penalty on the agency of thousands if not tens of

thousands of dollars under federal law." In re D.C.D., 105 A.3d at 675.

          In his Rule 1925(b) statements in these cases, Father first contends that we

erred by finding that CYS proved statutory grounds for termination of his parental

rights. Under the facts of these cases and the law summarized above, this assignment

of error lacks merit.

       The Children have been dependent and continuously           in   the care of CYS and

their current foster family since April of 2017. Specifically, as of the termination

hearing, the Children had been in care for seventeen mnths. Their time in care far

exceeds the minimum time requirements        -6 months   and 12 months     - of the statutory
                                              22
termination provisions cited by the Agency. Their time in care was also at the back end

f   the 18 months within which Courts and child welfare agaencies must achieve

permanency for dependent children. There        is and can be no   question that the pertinent

time requirements have been satisfied.

       Moreover, Father failed to perform parental duties for nearly two years and,

even before he was incarcerated, demonstrated a lack of capacity to perform parental

duties, an inability to handle the Children's needs, and an inability to keep the Children

and others around them safe.

       Further, the conditions that caused the Children to come into care remain.

Among other things, Father is still incarcerated_     In this   regard, as of the termination

hearing, Father had been incarcerated for 23 months and was not eligible for parole

for another three years. Relatedly, as of now, Father has no specific housing or

release plan and his hoped -for post-release employment is speculative at best.

      Father has not seen the Children at all during their dependency. Similarly, he

has had only minimal contacts with them consisting of a handful of phone calls and a

single card written to each of them. Moreover, and very significantly, Father has done

nothing to promote the mental, physical, spiritual, or emotional well-being of the

Children. Rather, since their removal, foster parents       -   not Father   -   have provided

nurturing and care for the Children and have insured that their physical, mental,

emotional, medical, developmental, and daily needs have been met.

      in finding that Father failed or refused to perform parental duties, that the

circumstances that caused the Children to come into care remain, that Father has

done nothing to ensure their mental, physical,            and emotional well-being        and



                                           23
development, and in terminating Father's parental rights, we considered but did not

place undue emphasis on Father's incarceration. Rather, in accordance with the law

recited above, we considered Father's past and current periods           f   incarceration, the

remaining length of his sentence, the subsequent period that he will be under state

supervision, the impact his incarceration has had on the Children, the degree to which

his incarceration incapacitated him from performing parental duties under both the

general and statutory meanings of that term, and his previously-referenced failure to

take meaningful steps to remain in the Children's lives while in jail.

       Finally, as discussed below, termination of Father's parental rights satisfies the

needs, welfare, and best interests of the Children.

       Under these circumstances and the evidence presented at hearing,            it   was clear

to us that CYS established grounds for termination of Father's parental rights to the

Children under subsections 2511(a)(1), (2), and (8). It is just as clear to us now.

       With respect to the bond effects and needs and welfare analyses required by

Subsections (a)(B) and (b), it was and remains clear to us that the best interests and

welfare of the Children require that Father's parental rights be terminated.

       Father expressed his love for the Children. However, it is well settled that            a


parent's own feelings of love and affection for   a child,   standing alone, does not prevent

termination of parental rights.   In re Z.P., 994 A.2d 1108 (Pa. Super. 2010); In re L.M.,


923 A.2d 505 (Pa. Super. 2007). This is especially true when, as here, the expression

is not backed up by facts, history, conduct, or action.

       The Children have been living almost two years without Father. More precisely,

they have been living without either parent. The Children need and deserve



                                             24
    permanency, stability, lave, support, and parental care. Their needs have not been

    met by Father. Others have provided parenting for the Children while Father did not.

    He has not reached out from prison in any meaningful way, and will not physically be

    available as   a   parent until at the earliest August of 2021. Further, nothing   in   the record

    suggests that Father wilt be able to meet the Children's needs in the future, especially

    considering his criminal history, his remaining sentence, his subsequent lengthy period

    f   supervision, and his current lack       f   a    release plan. Given the facts presented at

    hearing, and considering Father's history, we found that the Children's lives simply

    could not and should not be put on hold in the hopes that Father, after making parole

    or maxing out on his sentence at some point in the future, will summon the ability to

    handle the responsibilities of parenting while turning his back on his criminal

I   tendencies, finding and maintaining stable and suitable housing and a job, and for the

    first time properly caring far three Children.

           There appears to be little to no bond between the Children and Father. This is

    especially clear as to N.B. who was only one when Father was arrested and went to

    jail for two months and      2 16   when he started serving his current sentence. It is even

    more obvious as to M.B. who was only eight months old when Father went to jail. As

    to B.B., the bond appears to be a negative one as B.B. remembers Father as

    someone who abused Mother. It is also evidenced by the fact that the Children did not

    want, and have not missed, visitation with Father. Simply, given the facts and

    circumstances      f   this case and Father's history, there is little if any bond between

    Father and the Children and what bond there is does not appear to be healthy. Thus,

    severing whatever bond exists, will not adversely affect the Children.



                                                        25
         On the other hand, the Children are bonded with their foster family, two of

  whom wish to adopt them. The Children's foster Family have been there for them,

  have provided for them, have loved and cared for them, and want to become their

  forever family_ The bond that has developed between the Children and their foster

 family is a healthy one, the severance of which would be extremely detrimental to the

 Children.

        Simply, under the facts and circumstances of this case, we found that

 termination of Father's parental rights so that the Children may be adopted by

 members of their foster family would best serve the developmental, physical, and

 emotional needs and welfare of the Children and promote their best interests. We

stand by our decision.

        In his second assignment of error, Father asserts that we failed to make

reasonable efforts toward reunification with paternal grandmother despite Father's

clear and settled purpose to have his mother care for the children." This assertion may

be disposed of quickly.

        Initially, as discussed, reasonable efforts at reunification with a parent are not

required before a parent's parental rights are terminated under Section 2511(a)(2) or

(8) and the failure of an agency to make reasonable efforts to promote reunification of

parent and child will not defeat      a   properly supported termination petition. In In re

D.C.D., supra; In re Adoption of C.J.P. Given this settled law, it follows that reasonable

efforts to "reunify" with   a   grandparent are not required before a partent's parental

rights may be terminated. We believe this is especially true in cases where, as here,

the grandparent's son or daughter (the child's parent) is incarcerated.



                                              26
        Additionally, and in any event, Paternal Grandmother was not           a   current

resource for the reasons discussed above, including the fact that the 1CPC had not

been approved and that she had not seen or visited the Children since they came into

care.

        Finally, even if the 1CPC had been approved,           and despite the general

preference to keep children with appropriate willing family members when possible,

under the facts and circumstances of this case we would not have chosen Paternal

Grandmother over the Children's foster family. As discussed,      a bond has   developed

between the Children and their foster family. Severing that bond would be detrimental

to the Children. In contrast, there was no evidence of a similar current bond between

the Children and Paternal Grandmother. Father's "clear and settled purpose to have

his mother care for his children" has not been enough to prompt Paternal Grandmother

to visit the Children or call them more than   a   few times, and has similarly not been

enough to prompt Father to reach out to the Children from prison and maintain      a   place

in their lives. Under these circumstances, there is an can be no error or abuse of

discretion in choosing foster parents over Paternal Grandmother.

        In sum, we found that CYS proved statutory grounds for termination of Father's

parental rights by clear and convincing evidence. We further found that the Children's

needs and welfare are best served by termination of Father's rights so that the

Children may be adopted by members of their foster family_ We remain convinced that




                                          27
our decisions are supported by both the facts and the law, and, moreover, fulfilled and

advanced the best interests of the Children.

                                                      BY THE COURT:




Date:                  6

Cc:     Superior Court of Pennsylvania
        Jonathan Mark, Judge
        Brandie Jean Belanger, Esq.
        Barbara Fitzgerald, Esq.
        Elizabeth B. Weekes, Esq.
        Brian Gaglione, Esq.




                                           28